Case 1:17-cv-02580!AT” BSCuMeNE'S8B-S"" Filed 09/11/20 Pagt of 24, x
V '

|
TTL EE LEE _ es

 

ANYWHERE COUNTY

 

ACCEPTANCE ABSENTEE/PROVISIONAL/CHALLENGED BALLOT

ACCEPTANCE GENERAL ELECTION BALLOT
OF THE STATE OF GEORGIA
JULY 1, 2020

To vote, blacken the Oval (@) next to the candidate of your choice. To vote for a person whose name is not on the ballot, manually WRITE his or her
name in the write-in section and blacken the Oval (@) next to the write-in section. If you desire to vote YES or NO for a PROPOSED QUESTION,
blacken the corresponding Oval (@), Use only blue or black pen or pencil,

Do nol vote for more candidates than the number allowed for each specific office. Do not cross out or erase, If you erase or make other marks on the
ballot or tear the ballot, your vote may not count.

If you change your mind or make a mistake, you may return the ballot by writing "Spoiled" across the face of the ballot and return envelope. You may
then mail the spoiled ballot back to your county board of registrars, and you will be issued another official absentee ballot. Alternatively, you may
surrender the ballot to the poll manager of an early voting site within your county or the precinct to which you are assigned. You will then be permitted to
vote a regular ballot.

 

"Yunderstand that the offer or acceptance of money or any other object of value to vote for any particular candidate, list of candidates, issue, or ist ofissues Jncluded in this
election constitutes an act of voter fraud and 1s a felony under Georgia law." [OCGA 21-2-285(h) and 21-2-383(a)/

    
  

 
  
 
      
   

\Y KENYA ADAMS
Republican

Ha
LOR

   
 

( KALISA TAY

  

 

 

 

 

 

 

 

   

bli
> ARMANDO HERNANDEZ eee
t) De
Preeneny Demoomt =) JIM"COACH" WEAM
Democrat
©) TOM DOOLIN aes \ RAYMOND O, COBB, JR.
Libertari r |
ene ~) CHERYL WHATLEY
x Libertarian a
©) CHRIS JEFFERY ©) BRITIAN J. WILLIAMS
et ©) TED SKINNER
» Green 2
Oo ©) PETER WOOD
Write-in © | |
Write-in ©) MARY YARLETT
Write-in
1O
PLAINTIFF EXHIBIT Write-in |
1:17-ev-02989
E i g [- Turn Ballot Over to Continue Voting
Yb r a F 4 Fhe i a a : 7 - ‘ & a 5a < ae CY Se 7
: RVADEO DAT ETRE Oe
nH) as B ee ee ee ee ee ee oe

 

    

 

 

— a.

Case 1:17-cv-02989-AT. ,,, DOCUMENLS88:2 nfrlled.09/11/20 Page 2 of 2

 

Shall a one-cent sales tax be excessed for
one fiscal year on all non-food items
purchased within the geographical
boundaries of this county with the proceeds
garnered being used to fund educational
endeavors within the county, as approved by
the county Board of Education, not allotted
for within the county Board of Education
annual budget?

 

| Should the sale of distilled spirits, by the
| bottle, be allowed on Sundays within the
geographical boundaries of this county?

deo Ves

© _ NO

st

 

2 ZI REY SVR ROE RE NE I Be ee!

Turn Ballot Over to Continue ‘seas

Plaintiff Exhibit17 p.2of2

a SS aaa EE ESS Se

|

a
